Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 3, 2005, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim.
Claimant attended Hofstra University continuously from the fall semester 1999 through the spring semester 2004. In addition, he attended a 2003 summer session from June through July. In July and August 2003, claimant was employed in a resident safety job at the university. Claimant filed a claim for unemployment insurance benefits in September 2004 claiming his employment at the university as part of his base period. The initial determination that claimant’s base period employment with the university was excluded under Labor Law § 511 (15) rendering claimant ineligible for benefits was sustained after a hearing, affirmed by the Unemployment Insurance Appeal Board and is now appealed to this Court.
We find that the record contains substantial evidence supporting the Board’s determination that claimant’s employment at the university falls within the employment exclusion set forth in Labor Law § 511 (15) (see Matter of Buckland [Commissioner of Labor], 253 AD2d 936, 937 [1998]; Matter of Sukhov [Sweeney], 243 AD2d 1024, 1024 [1997]; Matter of Mitromaras [Roberts], 122 AD2d 368, 369 [1986]; Matter of Theurer [Trustees of Columbia Univ. in City of N.Y.—Ross], 59 AD2d 196, 198-199 [1977]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.